Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/30/19 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17-20 recite the limitation "[t]he computer storage medium of claim 16".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being, and/or as a method of organizing human activity.

In regard to Claims 1, 12, and 16, the following limitations can be performed as a mental process by a human being, and/or as a method of organizing human activity, in terms of performing 
a method for a health wellness assessment and management, comprising:
receiving a current body composition analysis for a subject;
receiving a current lab test including a testosterone measurement for the subject;
receiving a current questionnaire response including a chronological age for the
subject;
computing a current bio-wellness age for the subject based on the current body
composition analysis, the current lab test, and the current questionnaire response and
communicating the current bio-wellness age to the subject as a gamification parameter
to motivate and monitor the subject's participation in health wellness improvement
programs;
generating a customized health and wellness plan including a target testosterone
level and a target bio-wellness age based on the target testosterone level for the subject
and communicating the customized health and wellness plan to the subject;
generating a testosterone replacement therapy selected to cause the subject to
attain the target testosterone level and communicating the testosterone replacement
therapy to the subject;
receiving a subsequent body composition analysis for the subject;
receiving a subsequent testosterone measurement for the subject;
computing a subsequent bio-wellness age for the subject based on the subsequent body composition analysis and the testosterone measurement and

gamification parameter to motivate and monitor the subject’s participation in health
wellness improvement programs.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being, and/or as a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “processor” and/or a “computer storage medium”,  these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “processor” and/or a “computer storage medium”,  these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., p58-59 in Applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 8-11, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US 20210050086 A1 by Rose et al (“Rose”).
In regard to Claim 1, Rose discloses a health wellness assessment and management system configured to perform a method comprising:
receiving a current body composition analysis for a subject;
(see, e.g., p132, “body fat percentage”);
receiving a current lab test including a testosterone measurement for the subject;
(see, e.g., p33, 50-51, 60, 72, and 210);
receiving a current questionnaire response including a chronological age for the
subject;
	(see, e.g., p132 and 154);
computing a current bio-wellness age for the subject based on the current body
composition analysis, the current lab test, and the current questionnaire response;
	(see, e.g., p161 and 306 in regard to computing a trait score for susceptibility to again (“current bio-wellness age”); see, e.g., p36 in regard to computing trait scores based on environmental factors/data, e.g., body fat, testosterone levels, age, etc.);


parameter to motivate and monitor the subject’s participation in health wellness
improvement programs
	(see, e.g., p55-56 in regard to providing recommendations to the subject that are based on the computed trait score (“communicating…parameter”).  Note that the limitations in regard to “to motivate…programs” have been interpreted as functional limitations and the recommendations that are disclosed by Rose are capable of providing that function, at a minimum, to the extent that the subject can challenge him/herself to see if he/she can achieve the provided recommendation.)
In regard to Claim 2, Rose discloses these limitations.  See, e.g., p54 in regard to targeted bands for trait scores.
In regard to Claims 4-5, Rose discloses these limitations.  See, e.g., p168, 328 and 337 in regard to iterating the entire process outlined in the rejection of Claim 1.
In regard to Claim 6, Rose discloses these limitations.  See, e.g., p168, 328 and 337 in regard to iterating the entire process outlined in the rejection of Claim 1.  See, e.g., pp109 in regard to gathering nutrition information to use to compute trait scores.
In regard to Claims 8-9, Rose discloses these limitations.  See, e.g., p168, 328 and 337 in regard to iterating the entire process outlined in the rejection of Claim 1.  See, e.g., p50 in regard to body fat as a trait.
In regard to Claim 10, Rose 
In regard to Claim 11, Rose discloses these limitations.  See, e.g., in regard to taking various environmental data into account in terms of, e.g., sleep, nutrition, diet, etc., when calculating trait scores.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rose, in view of PGPUB US 20190175616 A1 by Forrest et al (“Forrest”).
In regard to Claim 3, Forrest teaches these limitations.  See, e.g., p35-36.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the features taught by Forrest to the system otherwise taught by Rose, in order to increase the ability of the subject to pursue his/her wellness goals.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rose, in view of official notice.
In regard to Claim 7, Rose teaches some of these limitations.  See, e.g., p168, 328 and 337 in regard to iterating the entire process outlined in the rejection of Claim 1.  See, e.g., pp109 in regard to gathering nutrition information to use to computer trait scores.  Furthermore, while Rose teaches gathering data based on activity levels in order to computer trait scores it may not specifically teach those activity levels including sexual activity, however,
the Examiner takes OFFICIAL NOTICE that gathering data regarding sexual activity levels was old and well-known at the time of Applicant’s invention.  Such functionality allows for the subject’s sexual contentment level to be ascertained.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow for the subject’s sexual contentment level to be ascertained as a further measure of testosterone levels.  

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rose, in Forrest.
In regard to Claim 12, see rejections of Claims 1-3.
In regard to Claim 13, see rejection of Claim 4.
In regard to Claim 14, see rejection of Claim 10.
In regard to Claim 15, see rejection of Claim 11.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose, in Forrest.
In regard to Claim 16, see rejections of Claims 1-4.
In regard to Claim 17, see rejection of Claim 5.
In regard to Claim 18, see rejection of Claim 6.
In regard to Claim 20, see rejection of Claim 8.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rose, in Forrest, in view of official notice.
In regard to Claim 19, see rejection of Claim 7.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715